DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 9-10, 5, 6, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabone [“20160350130”], in view of Spears et al [6304981]

As to claim 1, 

Tabone [“20160350130”] teaches 1. A method, comprising: detecting, by a controller of a host computing system that includes a solid state drive, an unclean shutdown that initiates a power down [0148: “the storage device 1706 may be or contain a computer-readable medium, such as a floppy disk device, a hard disk device, an optical disk device, or a tape device, a flash memory or other similar solid state memory device” and 0038: “a user who did not intend to shut down,
but merely closed the cover momentarily”- unintentional shutdown is equivalent to unclean shutdown, 0155, “memory on processor 1752”, and 0153: “Processor 1752 may communicate with a user through control interface 1758 and display interface 1756 coupled to a display 1754”-processor equivalent to controller] of the host computing system; 
Initiating, by the controller, a timer to count down a predefined delay period after the asserting [0109: “the process starts a shutdown timer that is tied to locking of the device at the expiration of the time parameter. The time parameter in this instance is the parameter that was selected by the user at box 904, and applied by the device at box 906”- when the shutdown input is received the timer starts at 906 in fig.9, start of timer until expiration is counting and claim 19: “an indication that the computing device be shutdown, the shutdown transitioning the computing device from an active operating mode to an inactive operating mode” – indication to shut down is equivalent to first signal]; and 

upon an expiration of the timer [claim 26: “in response to receiving the indication of the expiration of the shutdown delay period, transition the computing device from the active operating mode to the inactive operating mode.”], asserting, by the controller, a second signal that instructs a power supply of the host computing system to power off [ claim 26: “ in response to receiving the indication of the expiration of the shutdown delay period, transition the computing device from the active operating mode to the inactive operating mode.” And claim 20: “inactive operating mode is one of a sleep mode, a suspend mode, and a power-off mode.”] 
But Tabone  does not explicitly teach in response to the detecting, asserting by the controller a first signal that signals the solid state drive to write data in a volatile memory of the solid state drive to a non-volatile memory of the solid state drive; 

However, Spears et al [6304981] teaches in response to the detecting, asserting by the controller a first signal that signals the solid state drive to write data in a volatile memory of the solid state drive to a non-volatile memory of the solid state drive [“the information handling system 100 may operate in a fault tolerant CPU (Central Processor Unit) shutdown environment wherein operation of the information handling system 100 maybe monitored for events or conditions which would require the system to be shut down or reset. In this manner, the information handling system 100 may respond to a catastrophic event or fault, such as a power outage or a hardware failure, in a way that ensures that no data is lost and any work in progress is not corrupted ” and “Shutdown of the information handling system may then be delayed for the time interval value T.sub.SD determined at step 414 while the information handling system is placed in the safe state by storing all information stored in volatile memory to non-volatile memory (e.g., disk drives, etc.) at step 416 ”- while storing the data in  nonvolatile memory, nonvolatile memory should be activate or signaled for writing data. ]  



As to claim 2, 
Tabone teaches the unclean shutdown is caused by an input to a power button of the host computing system [0035: “a device that can vary the amount of time it takes for the device to shut down (i.e., turn off completely or go into a power saving mode that takes more than a mere moment to recover from) when a user takes an action, sensed by the device, that might or might not indicate an intent by the user will not be using the device for a long time, and the device should thus go into an inactive state (e.g., suspend or sleep mode) ” and 0041: “the switch may be depressed when the clamshell is closed and the computer may determine to go into a power-down mode,other implementations may also be used. For example, a flat touchscreen tablet or slate computer may allow a user to power it down by pressing a power button on a front surface, back surface, or peripheral edge of the device”] 

As to claim 5, 

As to claim 6, 
Combination of Tabone the predefined delay period comprises a predefined but configurable period of time claim [ 19: determining that the shutdown of the computing device be delayed based on the observed state of the computing device; computing a time period to delay the shutdown of the computing device based on the observed state of the computing device; adjusting the time period to delay the shutdown of the computing device based on the identified battery level; starting a shutdown timer; waiting the time period as established by the shutdown timer; determining from the shutdown timer that the computing device be shut down; and based on determining that the computing device be shutdown, transitioning the computing device from the active operating mode to the inactive operating mode.]


Combination of Tabone and Spears teach this claim according to the reasoning set forth in claim 1 supra. 

As to claim 13, 
Combination of the Tabone and Spears teaches this claim according to the reasoning set forth in claim 6 supra.


Claim 3-4, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabone [“20160350130”], in view of Spears et al [6304981], in view of Meir et al [8924785]

As to claim 3, 
Combination of Tabone and Spears teaches shutting down by pressing button. But do not teach length of time power button been held. 
However, Meir et al [8924785] teaches the detecting comprises: monitoring, by the controller, a length of time for which the power button has been held; and determining, by the controller, when the length of time at least meets a threshold period of time that initiates power down of the host computing system [summary: “the host initiates the power shutdown when a shutdown button is pressed for a predefined duration, and identifying the user action includes indicating the imminent shutdown after less than the predefined duration”] .  
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Tabone and Spears with Meir because all are directed toward shutting down of the device. Furthermore, Meir improves upon Tabone and Spears by being able to shut down the device after the preset of time to detect an actual event.

As to claim 4, 
Meir teaches the detecting comprises: monitoring, by the controller, a length of time for which the power button has been held; and determining, by the controller, when the length of time at least meets a threshold period of time that is less than a period of time that initiates power down of the host computing system [Detailed Description: “the user may perform “hard shutdown” by pressing the computer's power button for several seconds. The host may indicate a possible imminent shutdown after a portion of this time, e.g., after half a second. ”- half a second less than the period of time that initiates shutdown and “some computers initiate power shutdown when the user presses a shutdown button for a predefined duration (e.g., four seconds) ”- half a second is less than four second] .  

As to claim 11-12, 
Combination of Tabone, Spears and Meir teaches this claim according to the reasoning set forth in claim 3-4. 



Allowable Subject Matter
Claim 14 -15 allowed.

Claim 7-8objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176.  The examiner can normally be reached on Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KESHAB R PANDEY/Primary Examiner, Art Unit 2187